                                                                                                    FILED
                                                                                           2020 Feb-24 PM 03:35
                                                                                           U.S. DISTRICT COURT
                                                                                               N.D. OF ALABAMA


                         UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION
THE ESTATE OF MICHAEL LEE                       )
PIERCE, by and through its                      )
administratrix, Joyce D. Pierce,                )
                                                )
       Plaintiff,                               )
                                                )
v.                                              )   Case No.: 2:18-cv-01381-SGC
                                                )
BBH BMC LLC, d/b/a Brookwood                    )
Baptist Medical Center,                         )
                                                )
       Defendant.                               )

                    MEMORANDUM OPINION AND ORDER 1

       The Amended Complaint in this matter, filed by the Estate of Michael Lee

Pierce, by and through its administratrix, Joyce D. Pierce, asserts a wrongful death

claim under the Alabama Medical Liability Act of 1987, ALA. CODE § 6-5-542, et

seq (“AMLA”). (Doc. 15). Presently pending is the motion for partial summary

judgment filed by defendant, BBH BMC LLC, d/b/a Brookwood Baptist Medical

Center. (Doc. 25). The motion is fully briefed and ripe for adjudication. (Docs.

26-28). As explained below, the motion is due to be granted.

I.     JURISDICTION

       The Amended Complaint invokes federal diversity jurisdiction. (Doc. 15 at

1-2). The decedent was a citizen of Mississippi. (Id. at 2); see 28 U.S.C. §
1
 The parties have consented to dispositive magistrate judge jurisdiction pursuant to 28 U.S.C. §
636(c). (Doc. 18).
1332(c)(2). The Amended Complaint describes the defendant—an LLC—as a

citizen of Delaware and Texas, and the defendant’s answer admits the same. (Id. at

2: Doc. 17 at 2).2 The Amended Complaint further explains the defendant’s sole

member is Brookwood Baptist Health 1, LLC. 3 (Doc. 15 at 2; see Doc. 17 at 2).

The membership of Brookwood Baptist Health 1, LLC, is comprised of two

Alabama corporations. (Doc. 15 at 2; see Doc. 17 at 2). 4 Because an LLC

assumes the citizenships of its members, it appears the defendant is a citizen of

Alabama alone—not, as the plaintiff alleges and the defendant admits, Texas

and/or Delaware—for purposes of diversity jurisdiction. Rolling Greens MHP, LP

v. Comcast SCH Holdings LLC, 374 F.3d 1020, 1022 (11th Cir. 2004); Flintlock

Const. Servs., LLC v. Well-Come Holdings, LLC, 710 F.3d 1221, 1224 (11th Cir.

2013). Regardless, because the defendant is not a citizen of Mississippi, complete

diversity is satisfied. The parties SHALL promptly notify the court if it has

misinterpreted or misunderstood any of the facts concerning their respective

citizenships.


2
  The Amended Complaint alleges the defendant has its principal place of business in Texas.
(Doc. 15 at 2). This allegation is irrelevant to determining the citizenship of an LLC.
3
  The Amended Complaint alleges Brookwood Baptist Health 1, LLC, is a “Delaware limited
liability company.” (Doc. 15 at 2). Based on the following discussion, it is unclear how this
entity is connected to Delaware or how it is a citizen of that state.
4
  Although not explicitly alleged, the undersigned construes the Amended Complaint as alleging
these two corporate entities are incorporated and have their principal places of business in
Alabama. 28 U.S.C. § 1332(c)(1).
                                              2
II.   SUMMARY JUDGMENT STANDARD

      Under Rule 56(c) of the Federal Rules of Civil Procedure, summary

judgment is proper “if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to

judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

The party asking for summary judgment always bears the initial responsibility of

informing the court of the basis for its motion and identifying those portions of the

pleadings or filings which it believes demonstrate the absence of a genuine issue of

material fact. Id. at 323. Once the moving party has met its burden, Rule 56(e)

requires the non-moving party to go beyond the pleadings and by his own

affidavits, or by the depositions, answers to interrogatories, and admissions on file,

designate specific facts showing there is a genuine issue for trial. See id. at 324.

      The substantive law identifies which facts are material and which are

irrelevant. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). All

reasonable doubts about the facts and all justifiable inferences are resolved in favor

of the non-movant. See Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1115 (11th Cir.

1993). A dispute is genuine “if the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248. If the




                                           3
evidence is merely colorable, or is not significantly probative, summary judgment

may be granted. See id. at 249.

III.   FACTS

       The facts are not in dispute for purposes of this motion, which asserts an

essentially legal argument. Mr. Pierce was admitted to the defendant’s hospital on

June 14, 2016, to undergo hip replacement surgery. (Doc. 27 at 1; see Doc. 15 at

2). While Mr. Pierce expected to be hospitalized for several days, complications

arose, and he was hospitalized for months.         (Doc. 27 at 1-2).     During his

hospitalization, Mr. Pierce developed a decubitus ulcer (commonly known as a

bedsore) which became infected. (Id.). Mr. Pierce ultimately died from sepsis.

(Id. at 2).

       Among the allegations in the Amended Complaint are that the defendant: (1)

“had a pattern and practice of providing substandard medical care to its patients”;

(2) had been alerted to this deficient medical care by “various governmental and

accrediting entities”; and (3) failed to satisfy its duty to inform Mr. Pierce of the

foregoing. (Doc. 15 at 3). Based on these allegations, the Amended Complaint

asserts Mr. Pierce could not provide meaningful informed consent to treatment.

(Id.). Accordingly, the Amended Complaint alleges the defendant breached the

applicable standard of care, in part, by failing to obtain Mr. Pierce’s informed

consent. (Id. at 4).


                                         4
IV.    DISCUSSION

       The defendant notes hospitals and nurses have no independent duty

regarding informed consent; that duty lies with physicians alone. (Doc. 26 at 5).

Alabama “has adopted the traditional view that it is a doctor’s duty to obtain

informed consent.” Wells v. Story, 792 So. 2d 1034, 1039 (Ala. 1999). Thus, the

Alabama Supreme Court has explicitly “decline[d] to create an independent duty

that requires hospitals and nurses to likewise obtain informed consent from a

patient.”   Id.    Accordingly, the defendant contends it is entitled to summary

judgment to the extent the plaintiff asserts liability on the basis of informed

consent.     (Doc. 26 at 5).          The defendant further contends the Amended

Complaint’s allegations regarding past incidents or complaints of substandard care

are an end-run around the AMLA’s protections from discovery regarding a

healthcare provider’s acts or omissions which did not affect the plaintiff’s care.

(Doc. 26 at 6-7) (citing ALA. CODE § 6-5-551).5

       In response, the plaintiff notes that Alabama courts have recognized a

“corporate liability” theory under which a hospital can be held independently—as

opposed to vicariously—liable for the conduct of incompetent or unfit independent

5
  The AMLA applies a heightened pleading standard to claims against healthcare providers for
breach of the standard of care and prohibits plaintiffs “from conducting discovery with regard to
any other act or omission or from introducing at trial evidence of any other act or omission.”
ALA. CODE § 6-5-551. Accordingly, a health care provider faced with an AMLA claim is
protected from discovery into prior instances which did not impact the plaintiff. Ex parte
Anderson, 789 So. 2d 190, 199 (Ala. 2000) (granting mandamus relief and prohibiting discovery
on prior similar instances); Rite Aid of Ala., Inc., 768 So. 2d 960, 961-62 (Ala. 2000) (same).
                                               5
contractor physicians. (Doc. 27 at 4-6) (citing Humana Med. Corp. of Ala. v.

Traffanstedt, 597 So. 2d 667, 669 (Ala. 1992)). Thus, the plaintiff contends the

defendant cannot escape liability for allowing physicians and staff in the hospital

to harm the plaintiff by failing to obtain informed consent. (Doc. 27 at 5).

      While the plaintiff’s reasoning is sound in the abstract, it falls apart under

the facts of this case. Hospitals do not have a duty under Alabama law to obtain

informed consent; that duty rests with physicians alone. Wells, 792 So. 2d at

1039. Moreover, the plaintiff has not pointed to any duty under Alabama law

extending the principal of informed consent to require divulgence of past instances

of a hospital’s provision of substandard medical care—whether alleged by patients

or noted by governmental and/or accrediting entities. Likewise, the undersigned

has not found support for any such duty under Alabama law. This conclusion is

particularly true here, where the Amended Complaint’s only allegations regarding

the lack of uninformed consent concern prior instances of substandard care to third

parties; the defendant is not subject to discovery regarding these allegations under

the AMLA. ALA. CODE § 6-5-551; See Ex parte Anderson, 789 So. 2d at 199; Ex

parte Rite Aid, 768 So. 2d at 961-62.

IV.   CONCLUSION

      For the foregoing reasons, there are no genuine issues of material fact and

the defendant is entitled to judgment as a matter of law to the extent the plaintiff


                                          6
asserts lack of informed consent as a basis of liability.   Accordingly, the

defendant’s partial motion for summary judgment is GRANTED. (Doc. 25).

     DONE this 24th day of February, 2020.



                                         ______________________________
                                         STACI G. CORNELIUS
                                         U.S. MAGISTRATE JUDGE




                                     7
